                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR FOOD SAFETY, et al.,                Case No. 18-cv-04633-HSG
                                   8                     Plaintiffs,                    ORDER GRANTING PLAINTIFFS’
                                                                                        MOTION FOR VOLUNTARY
                                   9             v.                                     DISMISSAL
                                  10     SONNY PERDUE, et al.,                          Re: Dkt. No. 33
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court GRANTS Plaintiffs’ Request for Voluntary Dismissal, Dkt. No. 33. The case is
                                  14   hereby DISMISSED with prejudice. The clerk is directed to close the case.
                                  15          IT IS SO ORDERED.
                                  16   Dated: 1/7/2019
                                  17                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
